Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for administering the claimed anti-CD79 antibodies to induce B-cell anergy in a mammal having arthritis, systemic lupus erythematosus, or type I diabetes, does not reasonably provide enablement for inducing B cell anergy in subjects that do not have a B-cell mediated autoimmune disorder and are otherwise healthy. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of inducing B cell anergy in a mammal comprising administering a recited anti-CD79 antibody to said mammal. 
The specification teaches that B cells play a major role in the pathogenesis of many autoimmune disorders, including rheumatoid arthritis (RA), systemic lupus erythematosus (SLE), multiple sclerosis, and type I diabetes mellitus (T1D) as indicated by the efficacy of B-cell targeted therapies, e.g. anti-CD20 antibody rituximab, which depend on the depletion of B cells. Unlike anti-CD20 therapies, however, anti-CD79 targeted mAbs do not require B cell depletion; instead, anti-CD79 antibodies act by inducing a reversible unresponsive or anergic state, and thus do not participate in immune response generation (see Background of Invention). Accordingly, Applicant created several humanized anti-CD79 antibodies from a mouse antibody that binds CD79 with high specificity and affinity. The humanized anti-CD79 antibody LB517/LB519 induced B cell anergy in mice, desensitizing B cells to activation through the B-cell receptor (see Examples 1, 2, and 7). It was also shown that anti-CD79 antibody treatment 1) inhibited the development of type I diabetes in non-obese-diabetic (NOD) mice compared to saline (Example 8 and Figure 1), 2) inhibited the development of collagen-induced arthritis in mice (Example 10 and Figure 5), and 3) reduced inflammation in kidney and submandibular salivary glands and improve survival in a mouse model of systemic lupus erythematosus (Example 11 and Figure 6). Several prophetic examples are also provided for the treatment of arthritis, T1D, and SLE using the claimed anti-CD79 antibodies. 
	There is no data provided in the specification on administering the claimed anti-CD79 antibodies to induce B-cell anergy in any subject, including those subjects that do not have a B-cell mediated autoimmune disorder such as rheumatoid arthritis, systemic lupus erythematosus, or type I diabetes. As such, the methods of the claimed invention encompass administration of anti-CD79 antibodies to subjects who are otherwise healthy. Further, the anti-CD79 antibodies may not be effective in autoimmune disorders in which B cells do not play an underlying role in the pathology. For example, primary biliary cirrhosis (PBC) is considered a model autoimmune disease highlighted by the presence of high titers of antimitochondrial antibodies (AMAs) against the E2 subunit of the pyruvate dehydrogenase complex (PDC-E2). However, the contribution of B cells to the pathogenesis of PBC is unclear; and it was shown that anti-CD79 antibody-mediated depletion of B cells exacerbated liver pathology in a murine model of human PBC, suggesting that anti-CD79 therapy may be contraindicated in PBC (Dhirapong, see entire document, in particular, Abstract and Introduction on Pages 527-528) (Dhirapong, Amy, et al. "B cell depletion therapy exacerbates murine primary biliary cirrhosis." Hepatology 53.2 (2011): 527-535). 
	Therefore, while the specification is enabling for administering the claimed anti-CD79 antibodies to induce B-cell anergy in a mammal having arthritis, systemic lupus erythematosus, or type I diabetes, it does not enable one of ordinary skill in the art to use the invention over the full scope of the claims, namely inducing B cell anergy in subjects that do not have an autoimmune disorder in which B cells have a pathogenic role and/or are otherwise healthy. 
Thus, the invention is not enabled over the full scope of the claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11078276B2 in view of Hardy et al (Hardy, Ian R et al. Journal of immunology (Baltimore, Md.: 1950) vol. 192,4 (2014): 1641-50. doi:10.4049/jimmunol.1302672, on IDS of 07/22/2021), hereinafter Hardy. 
The issued patent recites an anti-CD79 antibody comprising a heavy chain variable region (VH) selected from the group consisting of SEQ ID NOs: 9-17, 24-27, 32-41, 71, 72, and 75-77 and a light chain variable region (VL) selected from the group consisting of SEQ ID NOs: 18-23, 28-31, 42-56, and 73-74 (issued claim 1). More specifically, the anti-CD79 antibody has VH chain of SEQ ID NO: 25, 75, 76, or 77 paired with a VL chain of SEQ ID NO: 30. The amino acid sequences of the VH chains correspond to SEQ ID NOs: 9-17, 24-27, 32-41, 71, 72, and 75-77 recited in the instant claims; and the amino acid sequences of the VL chains correspond to SEQ ID NOs: 18-23, 28-31, 42-56, and 73-74 recited in the instant claims. Per the instant claims, the minimal structure required for an anti-CD79 antibody to induce B cell anergy in a mammal is a combination of one of the recited VH and one of the recited VL chains. Thus, the anti-CD79 antibody of the issued claims necessarily has the functional property of inducing B cell anergy in a mammal. 
The issued patent does not recite a method of inducing B-cell anergy in a mammal, wherein the mammal has arthritis, systemic lupus, or type I diabetes. 
However, Hardy teaches that B cells play a major role in the pathogenesis of many autoimmune disorders including rheumatoid arthritis, systemic lupus erythematosus, multiple sclerosis and type I diabetes mellitus, as indicated by the efficacy of B cell-targeted therapies (e.g. anti-CD20 antibodies) in these diseases. Unlike anti-CD20 mAbs, the protective effects of CD79-targeted mAb are do not require cell depletion, but rather act by inducing an anergic-like state. (see entire document, in particular, Abstract). Specifically, the hamster anti-CD79 antibody HM79 inhibits development of collagen-induced arthritis (CIA), delaying arthritis onset as well as reducing disease incidence and severity. A single dose of anti-CD79 monoclonal antibody, in particular, reduced B cell numbers and synovial lymphocyte infiltration, which correlated with increased preservation of cartilage (see Results, specifically discussion for Figure 1 on Page 1643). Therapeutic efficacy of the anti-CD79 antibody HM79 has also been demonstrated in MRL/lpr mice, a model for systemic lupus erythematosus (see last paragraph of Introduction on Page 1642). Further, Hardy identified the mechanism underlying anti-CD79-mediated immune suppression, shown that anti-CD79 antibody treatment leads B cell unresponsiveness to subsequent BCR stimulation, which is characteristic of B cell anergy (see Results, specifically for discussion of Figures 5 and 6 spanning pages 1647 to 1648). 
It would have been obvious to one of ordinary skill in the art to use the anti-CD79 antibody of the issued claims to induce B cell anergy in a mammal having autoimmune disorders such as arthritis, systemic lupus erythematosus, or type I diabetes. One of ordinary skill in the art would have been motivated to do so since B cells play a major role in the pathogenesis of autoimmune disorders such as rheumatoid arthritis, systemic lupus erythematosus, and type I diabetes; and anti-CD79 antibody has been shown to drive autoreactive B cells into a silenced state that is functionally equivalent to anergy as discussed in Hardy. Thus, anti-CD79 antibody therapy can effectively treat autoimmune disorders caused by autoreactive B cells as demonstrated in mouse models of systemic lupus erythematosus and rheumatoid arthritis, and the mechanism underlying the therapeutic efficacy of anti-CD79 antibody treatment is induction of B cell anergy as disclosed by Hardy. While there is no data provided in Hardy for the therapeutic efficacy of anti-CD79 antibody in the treatment of type I diabetes; given that B cells have a pathogenic role in type I diabetes, and anti-CD79 antibody drives autoreactive B cells into an anergic state, artisans would reasonably expect that anti-CD79 antibody can be used to effectively induce B cell anergy in order to treat type I diabetes in a subject. Further, anti-CD79 antibody has been shown to be effective in treating systemic lupus erythematosus and rheumatoid arthritis that also involve pathogenic B cells, thus providing more expectation of success for using the anti-CD79 antibody to treat type I diabetes. Additionally, it would have been obvious to artisans to substitute the anti-CD79 antibody disclosed by the Hardy with the anti-CD79 antibody of the issued claims since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213USPQ 532 (CCPA 1982). Therefore, one of ordinary skill in the art would expect that the anti-CD79 antibody of the issued claims can be used to effectively induce B cell anergy in a mammal having arthritis, systemic lupus erythematosus, and type I diabetes. 

Conclusion
No claims are allowable. The sequences for the VH and VL chains of the anti-CD79 antibodies set forth as SEQ ID NOs: 9-17, 24-27, 32-41, 71, 72, and 75-77 and SEQ ID NOs: 18-23, 28-31, 42-56, and 73-74, respectively, have been searched and found free of the prior art. With respect to sequence identity, the closest prior art is the VL domain of anti-human plasmalemma vesicle-associated protein (PLVAP) antibody having the amino acid sequence of SEQ ID NO: 108, which is 98.5% identical to SEQ ID NO: 30 of the instant claims (see Kao et al, US20110262349A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644